
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.20


EMPLOYMENT
AGREEMENT


        This EMPLOYMENT AGREEMENT ("Agreement") is made and entered into on this
20th day of December, 2001 by and between GameTech International, Inc., a
Delaware corporation ("GameTech" or the "Company"), and Clarence Thiesen
("Employee").

        Whereas:

        a.    The Company desires to employ Employee, and;

        b.    Employee is interested in the position with the Company as Chief
Executive Officer;

        c.    The Company and Employee wish pursuant to this Agreement to set
forth their full and complete understandings in respect to the above-mentioned
employment relationship, replacing any and all previous understandings and
agreements;

        NOW, THEREFORE, in consideration of the provisions hereinafter
described, Company and Employee agree as follows:

        1.    DUTIES OF EMPLOYEE    

        During the term of this Agreement, Employee shall be employed by the
Company as its Chief Executive Officer, and in that capacity shall perform all
functions and duties consistent with such position on behalf of the Company in
an efficient, trustworthy and professional manner, as reasonably required by the
Board of Directors of the Company (the "Board"). Employee shall regularly report
to the Board.

        Employee agrees to devote substantially all of his working time and
energy to the performance of his duties under this Agreement so long as his
employment under this Agreement is continued by the Company. Notwithstanding the
foregoing, Employee shall be entitled to reasonable absences for administrative
meetings and to pursue other outside activities so long as such activities do
not involve a competitor of the Company or its Enterprises and do not materially
interfere with Employee's effective performance of his duties under this
Agreement.

        2.    TERM OF AGREEMENT    

        Unless terminated sooner in accordance with the provisions of this
Agreement, the Company shall employ Employee and Employee accepts such
employment under the conditions set forth herein for a one (1) year term
beginning as of October 1, 2001 and ending as of September 30, 2002 (the
"Term").

        3.    DEFINITIONS    

        For purposes of this Agreement, the following terms shall have the
meanings set forth in this Paragraph 3:

        a.    "Salary" shall mean the salary rate in effect for Employee from
time to time during the Term of this Agreement in accordance with the provisions
of Paragraph 4.a. of this Agreement.

        b.    "Annual Bonus" or "Bonus" shall mean a cash payment available
annually (or as otherwise provided for in this document) to Employee in addition
to Base Salary as determined in accordance with Paragraph 4.b. of this
Agreement.

        c.    "Cause shall mean (i) Employee's conviction for any felony,
including one involving moral turpitude; or (ii) any conduct by Employee which
is materially injurious to the Company or its Enterprises, including any action
or inaction by Employee which may jeopardize any governmental

1

--------------------------------------------------------------------------------




registration, license, approval or other governmental permission material to the
business of the Company in any jurisdiction that the Company does or seeks or
may seek to do business; or (iii) dishonesty or insubordination; or (iv) gross
neglect of duty; or (v) some other act or omission by Employee which adversely
impacts Company's business or ability to do its business. Such cause will be
determined by the Board.

        d.    "Disability" shall be deemed to have occurred if Employee makes
application for or is otherwise eligible for disability benefits under any
Company-sponsored long-term disability program covering Employee, and Employee
qualifies for such benefits. In the absence of a Company-sponsored long-term
disability program covering Employee, Employee shall be presumed to be totally
and permanently disabled if so determined by the Chairman of the Board following
the Chairman's review of two independent medical opinions satisfactory to the
Chairman certifying that Employee will be permanently unable to perform his
normal duties as a result of a physical or mental condition.

        e.    "Enterprise" shall mean any joint venture, business pursuant to a
joint operating agreement, or other alliance or affiliated business of the
Company.

        f.      "Employee's Spouse" shall mean Employee's spouse upon the
execution of this Agreement, except as otherwise designated herein. (All spousal
pension benefits under this Agreement shall be non-transferable should Employee
remarry.)

        g.    "Fiscal Year" shall mean the twelve-month period beginning
November 1, unless the Company, with the approval of the Internal Revenue
Service, shall establish a different fiscal year.

        h.    "Long-Term Incentive Plan" shall mean any stock option plan or any
other form of equity (real or phantom) or other long-term incentive plan
introduced by the Company.

        i.      "Service" shall mean Employee's full-time or substantially
full-time employment with the Company, or any affiliated organization, including
any leave of absence approved by the Board.

        j.      "Termination of Service" shall mean Employee's termination of
Service for any reason whatsoever, including death.

        4.    EMPLOYEE 'S RIGHTS WHILE EMPLOYED BY THE COMPANY    

        a.    Salary. The Salary payable to Employee shall be Two Hundred
Thousand Dollars ($200,000.00). Such Salary shall be paid in equal semi-monthly
installments on the Company's normal payroll dates, beginning retroactively as
of October 1, 2001.

        b.    Bonus. All bonus amounts, if any, will be determined by and
awarded in the sole discretion of the Board.

        c.    Long-Term Incentives. Employee may participate in any Long-Term
Incentive Plan that may be designed specifically for Employee or provided to
other Employees of the Company during the Term.

        d.    Others. The Company shall provide Employee with the following:

          (i)  Such benefits and perquisites generally provided to all other
employees, including but not limited to medical and dental insurance,
participation in the Company's profit sharing plan, and participation in the
Company's 401(k) retirement plan. For certain benefits, Employee will have to
wait for certain periods of time.

        (ii)  Reasonable vacation each year during the Term not less than twenty
(20) days.

        (iii)  If applicable, payment of premiums on professional liability
insurance for Employee;

2

--------------------------------------------------------------------------------




        (iv)  If applicable, payment of dues for such professional societies and
associations of which Employee is a member and that benefit the Company;

        (v)  Nothing in this Agreement shall be construed as limiting or
restricting any benefit to Employee under any pension, profit-sharing or similar
retirement plan, or under any group life or group health or accident or other
plan of the Company, for the benefit of its employees generally or a group of
them, now or hereafter in existence. It shall be at the discretion of the Board
to grant additional benefits to Employee.

        5.    EMPLOYEE'S RIGHTS UPON TERMINATION OF SERVICE    

        a.    For Reason Of Termination By The Company Without Cause. In the
event of Employee's Termination of Service by the Company without Cause,
Employee (or if Employee dies while benefits remain due under this Agreement,
Employee's beneficiaries as designated in accordance with the provisions of
Paragraph 10 herein) shall be entitled to receive the following upon such
Termination of Service:

          (i)  Payment immediately upon Employee's Termination of Service of any
previously unpaid Salary and any Bonus granted and previously unpaid or the
pro-rata portion of any Bonus earned by Employee and granted by the Company
pursuant to any plan (if necessary, the Company may pay such Bonus when all
bonuses for that Fiscal Year are calculated and paid) through the date of
Employee's Termination of Service;

        (ii)  Immediate vesting of any stock options or other rights previously
provided to Employee under any Company Long-Term Incentive Plan; and

        (iii)  Payment of a lump sum amount equal to Employee's Salary for the
remainder of the Term. For example, if Employee is terminated without cause as
of June 30, 2002, the Company would be obligated to pay Employee a lump sum
amount equal to Employee's Salary from July 1, 2002 through September 30, 2002.

        b.    For Reason Of Expiration Of The Term Of This Agreement. In the
event of Employee's Termination of Service for reason of expiration of the Term
of this Agreement pursuant to Paragraph 2 thereof, Employee (or if Employee dies
while benefits remain due under this Agreement, Employee's beneficiaries as
designated in accordance with the provisions of Paragraph 10 thereof) shall be
entitled to receive the following upon such Termination of Service:

          (i)  Payment immediately upon Employee's Termination of Service of any
previously unpaid Salary and any Bonus granted and previously unpaid or the
pro-rata portion of any Bonus earned by Employee and granted by the Company
pursuant to any plan (if necessary, the Company may pay such Bonus when all
bonuses for that Fiscal Year are calculated and paid) through the date of
Employee's Termination of Service;

        (ii)  Performance of Company obligations with respect to Employee's
exercise of any stock options or other rights previously granted to Employee
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the termination of Employee's service in
accordance with any agreement between the Company and Employee covering such
options or other rights;

        (iii)  Payment of any Disability or other benefits provided to Employee
by the Company in accordance with the terms and conditions of such benefits and
this Agreement;

        c.    For Reason of Disability. In the Event of Employee's Termination
of Service for reason of Disability, Employee (or if Employee dies while
benefits remain due under this Agreement,

3

--------------------------------------------------------------------------------

Employee's beneficiaries as designated in accordance with the provisions of
Paragraph 10 hereof) shall be entitled to receive the following upon such
Termination of Service:

          (i)  Payment immediately upon Employee's Termination of Service of any
previously unpaid Salary and any Bonus granted and previously unpaid or the
pro-rata portion of any Bonus earned by Employee and granted by the Company
pursuant to any plan (if necessary, the Company may pay such Bonus when all
bonuses for that Fiscal Year are calculated and paid) through the date of
Employee's Termination of Service;

        (ii)  Performance of Company obligations with respect to Employee's
exercise of any stock options or other rights previously granted to Employee
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the termination of Employee's service in
accordance with any agreement between the Company and Employee covering such
options or other rights;

        (iii)  Payment of any Disability or other benefits provided to Employee
by the Company in accordance with the terms and conditions of such benefits and
this Agreement;

        (iv)  Payment of a lump sum amount equal to Employee's Salary for the
remainder of the Term.

        d.    For Reason of Death. In the Event of Employee's Termination of
Service for Reason of Death. Employee's beneficiaries as designated in
accordance with the provisions of Paragraph 10 hereof shall be entitled to
receive the following upon such Termination of Service:

          (i)  Payment immediately upon Employee's Termination of Service of any
previously unpaid Salary and any Bonus granted and previously unpaid or the
pro-rata portion of any Bonus earned by Employee and granted by the Company
pursuant to any plan (if necessary, the Company may pay such Bonus when all
bonuses for that Fiscal Year are calculated and paid) through the date of
Employee's Termination of Service.

        (ii)  Performance of Company obligations with respect to Employee's
exercise of any stock options or other rights previously granted to Employee
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the termination of Employee's service in
accordance with any agreement between the Company and Employee covering such
options or other rights;

        (iii)  Payment of any other benefits provided by the Company in
accordance with the terms and conditions of such benefits and this Agreement;

        (iv)  Payment of a lump sum amount equal to Employee's Salary for the
remainder of the Term (payment to be made to Employee's Estate.)

        e.    For Reason Of Voluntary Resignation. In the event of Employee's
Termination of Service for reason of voluntary resignation by Employee not
constituting Constructive Termination, Employee shall be entitled to receive the
following upon such Termination of Service:

          (i)  Payment immediately upon Employee's Termination of Service of any
previously unpaid Salary and any Bonus granted and previously unpaid or the
pro-rata portion of any Bonus earned by Employee and granted by the Company
pursuant to any plan (if necessary, the Company may pay such Bonus when all
bonuses for that Fiscal Year are calculated and paid) through the date of
Employee's Termination of Service;

        (ii)  Performance of Company obligations with respect to Employee's
exercise of any stock options or other rights previously granted to Employee
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the

4

--------------------------------------------------------------------------------




termination of Employee's service in accordance with any agreement between the
Company and Employee covering such options or other rights;

        (iii)  Payment of any Disability or other benefits provided to Employee
by the Company in accordance with the terms and conditions of such benefits and
this Agreement.

        f.      For Reason of Cause. In the Event of Employee's Termination of
Service for reason of Cause, the Company's obligations to Employee shall be
limited to:

          (i)  Payment immediately upon Employee's Termination of Service of any
previously unpaid Salary;

        (ii)  Performance of Company obligations with respect to Employee's
exercise of any stock options or other rights previously granted to Employee
under any Company Long-Term Incentive Plan provided such options or other rights
have vested as of the date of the termination of Employee's service in
accordance with any agreement between the Company and Employee covering such
options or other rights.

        (iii)  In the event that Employee is terminated for cause, Employee's
rights to any additional compensation and benefits under this Agreement shall
immediately terminate.

5

--------------------------------------------------------------------------------




        6.    RIGHT TO TERMINATE EMPLOYMENT    

        Nothing stated or implied by this Agreement shall prevent the Company
from terminating the Service of Employee at any time nor prevent Employee from
voluntarily terminating Service at any time.

        7.    CONFIDENTIAL INFORMATION.    

        a.    Obligations Regarding Confidential Information.    Employee agrees
not to disclose to others, use for his own benefit or for the benefit of anyone
other than the Company, or otherwise appropriate or copy, any Confidential
Information (as hereinafter defined), except as required by law or in the
authorized and lawful performance of his employment duties to the Company.
Employee agrees to take all reasonable measures to protect Confidential
Information from any accidental, unauthorized, or premature use, disclosure or
destruction. Employee agrees to protect Confidential Information throughout his
employment with the Company, and after the termination of his employment for as
long as any Confidential Information remains confidential.

        b.    Returning Confidential Information.    Upon termination of
Employee's employment with the Company, for whatever reason, or at any time upon
request of the Company, Employee agrees to deliver to the Company all materials
of any nature, including originals and all copies and facsimiles, which are in
Employee's possession, custody or control, and which are or contain Confidential
Information, or which are otherwise the property of the Company or of any
Company vendor, licensor or client or any third party working with the Company,
including, but not limited to writings, designs, documents, records, data,
memoranda, tapes and disks containing software, computer source code listings,
routines, file layouts, system design information, models, manuals,
documentation and notes.

        c.    Definition of Confidential Information.    For purposes of this
Agreement, the term "Confidential Information" includes but is not limited to
any Company trade secrets, technical information, inventions, discoveries,
know-how, ideas, computer programs, designs, algorithms, product information,
research and development information, information regarding clients, customers,
vendors or suppliers, financial information, and business, marketing, sales and
operational plans, strategies and processes. Confidential Information may or may
not be labeled as "Confidential."

        Confidential Information does not include (a) information that is or
becomes generally available to the public other than as a result of my
disclosure of such information, (b) information that was within my possession
prior to it being furnished to me by or on behalf of the Company, provided that
the source of such information was not known to me to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
such information, (c) information that becomes available to me on a
non-confidential basis from a source other than the Company, provided that such
source is not known to me to be bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to such information, (d) information the
disclosure of which is required by applicable law or judicial process, or
(e) general technical skills or general experience gained by me during my
employment with the Company.

        d.    Third Party Information.    Employee recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information. Employee agrees to maintain the
confidentiality of such information, to use it only for certain limited
authorized purposes, and to not disclose or use it except as necessary in
performing work for the Company.

6

--------------------------------------------------------------------------------




        e.    Former Employer Information.    Employee agrees to not improperly
use or disclose any proprietary or confidential information or trade secrets of
any former employer or other person or entity, unless Employee has the written
approval of such former employer or other person or entity.

        8.    NON-SOLICITATION AND NON-COMPETITION    

        During Employee's employment with the Company, and for six (6) months
following the termination of Employee's employment, for any reason whatsoever,
or for a period of time following such termination during which the Company
provides any compensation or benefits to Employee, whichever is longer, said
Employee shall not, for any reason whatsoever, directly or indirectly, for him
or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation or business entity:

          (i)  solicit, call upon, divert, influence, engage or hire any client
or customer of the Company;

        (ii)  solicit, call upon, divert, influence, engage or hire any employee
of the Company or anyone who was an employee of the Company at any time during
the preceding six (6) months,

        (iii)  solicit, call upon, divert, influence, engage or hire an
independent contractor which was performing services for the Company at any time
during the preceding six (6) months, if the purpose or effect is adverse to the
best interests of the Company,

        (iv)  solicit, call upon, divert, influence, engage or hire any supplier
or vendor to the Company, if the purpose or effect is adverse to the best
interests of the Company.

        (v)  own, manage, operate, control, be employed by, act on behalf of,
participate in or be connected with in any manner, including as an owner,
principal, partner, employee, director, officer, agent, independent contractor,
or consultant, a same, similar, or related business as that carried on by
Company or its Enterprises;

        (vi)  compete with the Company or its Enterprises; and

      (vii)  make any public statement or announcement, or permit anyone else to
make any public statement or announcement that Employee was formerly employed by
or connected with Company.

        The covenants are reasonable and properly required for the adequate
protection of the business of the Company. In the event that any of the
foregoing covenants is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable. In the event that Employee
violates any part of this provision, Employee's rights to any compensation and
benefits under this Agreement shall immediately terminate. In addition, the
covenants set forth herein shall not include any period(s) of violation of any
covenant or any period(s) of time required for litigation to enforce any
covenant. Please note, however, that the covenant set forth in subsection (v)
above shall not apply to any investment by Employee in the stock of a
publicly-traded corporation, provided such investment constitutes less than five
percent (5%) of such corporation's voting shares.

        9.    INVENTION DISCLOSURE AND ASSIGNMENT    

        Employee agrees to promptly disclose in confidence to the Company all
inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works and trade secrets (the "Inventions") that Employee makes or conceives or
first reduces to practice or creates, either alone or jointly with others,
during the period of his employment, whether or not in the course of his
employment, and whether or not such Inventions are patentable, copyrightable or
protectable as trade secrets. In addition, Employee acknowledges and

7

--------------------------------------------------------------------------------


agrees that any copyrightable works prepared by Employee within the scope of his
employment are "works for hire" under the Copyright Act and that the Company
will be considered the author and owner of such copyrightable works. Employee
agrees that all Inventions that (i) are developed using equipment, supplies,
facilities or trade secrets of the Company, (ii) result from work performed by
Employee for the Company, or (iii) relate to the Company's business or current
or anticipated research and development (the "Assigned Inventions"), will be the
sole and exclusive property of the Company and are hereby irrevocably assigned
by Employee to the Company.

        10.    NO BREACH OF PRIOR AGREEMENT; INDEMNIFICATION    

        Employee represents that his employment with the Company and his
performance of the duties and functions contemplated under this Agreement will
not breach any invention assignment, proprietary information, confidentiality,
non-competition or similar agreement with any former employer or other party.
Employee agrees that if any one asserts a claim or lawsuit against the Company
on the grounds that the Company has committed a wrong arising out of the
Company's employment of Employee and the Employee's performance of the duties
and functions contemplated under this Agreement, Employee shall hold harmless,
defend and indemnify the Company. Employee cannot make any decisions regarding
defense and indemnity of the Company without its consent, which will not be
unreasonably withheld

        11.    DESIGNATION OF BENEFICIARIES    

        Employee shall have the right at any time to designate any person(s) or
trust(s) as beneficiaries to whom any benefits payable under this Agreement
shall be made in the event of Employee's death prior to the distribution of all
benefits due Employee under this Agreement. Each beneficiary designation shall
be effective only when filed in writing with the Company during Employee's
lifetime. If Employee designates more than one beneficiary, distributions of
cash payments shall be made in equal proportions to each beneficiary unless
otherwise provided for in Employee's beneficiary designation.

        The filing of a new beneficiary designation shall cancel all
designations previously filed. Any finalized marriage or divorce (other than
common law marriage) of Employee subsequent to the date of filing a beneficiary
designation shall revoke such designation unless (a) in the case of divorce, the
previous spouse was not designated as beneficiary, and (b) in the case of
marriage, Employee's new spouse had previously been designated as beneficiary.
Employee's Spouse shall join in any designation of a beneficiary other than
Employee's Spouse.

        If Employee fails to designate a beneficiary as provided for above, or
if the beneficiary designation is revoked by marriage, divorce or otherwise
without execution of a new designation, or if the beneficiary designated by
Employee dies prior to distribution of the benefits due Employee under this
Agreement, the Company shall direct the distribution of any benefits due under
this Agreement to Employee's estate.

        12.    SUCCESSORS    

        Except as provided for in Paragraph 11 above, the rights and duties of a
party hereunder shall not be assignable by that party, provided, however, that
this Agreement shall be binding upon and shall inure to the benefit of any
successor of the Company, and any such successor shall be deemed substituted for
the Company under the terms of this Agreement. The term successor as used herein
shall include any person, firm, corporation or other business entity which at
any time, by merger, purchase or otherwise, acquires substantially all of the
assets or business of the Company.

        13.    WITHHOLDING TAXES AND OTHER DEDUCTIONS    

        To the extent required by law, the Company shall withhold from any
payments due Employee under this Agreement any applicable federal, state or
local taxes and such other deductions as are prescribed by law or Company
policy.

8

--------------------------------------------------------------------------------


        14.    ATTORNEYS' FEES    

        In any action at law or in equity to enforce any of the provisions or
rights under this Agreement, the unsuccessful party to such litigation shall pay
the successful party or parties all costs, expenses and reasonable attorneys'
fees incurred therein by such party or parties (including without limitation
such costs, expenses and fees on any appeals), and if such successful party or
parties shall recover judgment in such action or proceeding, such costs,
expenses and attorneys' fees shall be included as part of such judgment.

        15.    ARBITRATION    

        The Company and Employee agree with each other that any claim of
Employee arising out of or relating to this Agreement or the breach of this
Agreement or Employee's employment by Company, including, without limitation,
any claim for compensation due, wrongful termination and any claim alleging
discrimination or harassment in any form shall be resolved by binding
arbitration, except for claims in which injunctive relief is sought and
obtained. The arbitration shall be administered by the American Arbitration
Association under its Commercial Arbitration Rules in Reno, Nevada. The award
entered by the arbitrator shall be final and binding in all respects and
judgment thereon may be entered in any Court having jurisdiction.

        16.    APPLICABLE LAW; INJUNCTIVE RELIEF; CONSENT TO PERSONAL
JURISDICTION    

        To the full extent controllable by stipulation of the Company and
Employee, this Agreement shall be interpreted and enforced under Nevada law,
without regard to conflict of law principles. Employee recognizes that violation
of certain provisions of this Agreement will cause the Company irreparable
injury and that the Company will be entitled to seek injunctive relief in the
event of such a violation, in addition to whatever other remedies may be
available to the Company at law or otherwise. Employee consents to the personal
jurisdiction of the state and federal courts located in the State of Nevada for
any lawsuit filed there for injunctive relief against Employee by the Company
arising from this Agreement.

        17.    ENTIRE AGREEMENT    

        This Agreement contains the entire agreement between the Company and
Employee and supersedes all prior written agreements, understandings and
commitments between the Company and Employee. No amendments to this Agreement
may be made except through a written document signed by the Employee and
approved in writing by the Board.

        18.    VALIDITY    

        In the event that any provision of this Agreement is held to be invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Agreement.

        19.    NOTICE.    

        Any notice or demand required or permitted to be given under this
Agreement shall be made in writing and shall be deemed effective upon the
personal delivery thereof if delivered or, if mailed, forty-eight (48) hours
after having been deposited in the United States mail, certified mail, return
receipt requested, and addressed, in the case of the Company, to the attention
of the General Counsel at the Company's then principal place of business,
presently 900 Sandhill Road, Reno, Nevada 89511, and, in the case of Employee,
to 4475 Starwood Court, Reno, NV 89509. Either party may change the address to
which such notices are to be addressed to it by giving the other party notice in
the manner herein set forth.

9

--------------------------------------------------------------------------------


        20.    COUNTERPARTS; EFFECTIVE DATE.    

        This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered will be deemed an original, and all of
which together shall constitute one and the same agreement. This Agreement shall
be effective as of the day designated at the top of this Agreement by the
Company.

        IN WITNESS WHEROF, the Company has caused this Agreement to be executed
by its duly authorized representative, and Employee has affixed his signature.

EMPLOYEE   GAMETECH INTERNATIONAL, INC.
/s/  CLARENCE H. THIESEN      

--------------------------------------------------------------------------------


 
By:
 
/s/  FREDERICK C. LANE      

--------------------------------------------------------------------------------

    Name:   Frederick C. Lane

--------------------------------------------------------------------------------

    Title:   Chairman

--------------------------------------------------------------------------------

        December 20, 2001

10

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
